  Case 4:18-cv-04516 Document 31 Filed on 05/30/19 in TXSD Page 1 of 2



UNmD STATES DISTRICT COURT                                  SOUTHERN DISTRICT OF TEXAS
                                                                              United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
Jacqueline Mouton,                            §                                           May 30, 2019
                                                                                       David J. Bradley, Clerk
                                              §
              Plaintiff,                      §
                                              §
'Versus                                       §                        Civil Action H-I8-45I6
                                              §
 Houston Independent School District, et ai., §
                                              §
              Defendants.                     §

                                 Opinion on Dismissal

    I.     Background.
           Jacqueline Mouton worked as a bus driver for the Houston Independent School
   District. In January 2018, her bus was hit by a car. Mouton was injured.
           Mouton went to several doctors for her injury. On February 1,2018, she was
   told that the injury was preexisting and should return to work. She did not return.
           HISD mailed Mouton a letter setting a hearing to discuss her absence. Mouton
   did not appear. HISD fired her for job abandonment.


    2.     HISD.

           Mouton has sued HISD for race, color, sex, age, and national ongm
    discrimination, as well as retaliation. Mouton's complaint to the Equal Employment
    Opportunity Commission only alleged color discrimination. Her claims for race, sex,
    age, national origin, and retaliation must be dismissed because Mouton has not
    exhausted her administrative remedies.
           Mouton's claim for color discrimination must also be dismissed. The only facts
    to support her claim for color discrimination are that she "worked with a lot of haters,
    and was miss [sic] treated by a lot of them" because "the dark skin blacks do not like
    the light skin blacks. They look at me and hate me because I am beautiful." There
    coworkers had no authority to fire her, control her work, or other managerial control
    over Mouton. Their comments resulted in no adverse job action. This is not sufficient
    to support a color discrimination claim against HISD.
Case 4:18-cv-04516 Document 31 Filed on 05/30/19 in TXSD Page 2 of 2


3.     The Others.
       In addition to HISD, Mouton has sued CCMSI, Dr. Leonard Lopez, Dr. Ung,
Concentra, Affordable MR!, and Green Imaging.
       Mouton's complaint alleges employment discrimination. None of these ever
employed Mouton. Neither did they participate in the decision about her job
abandonment. They must be dismissed.


4.     Conclusion.
       Because Jacqueline Mouton has not exhausted her administrative remedies,
failed to plead facts supporting her color discrimination claim, and sued people for
whom she has never worked, her claims must be dismissed.


       Signed on May ,30      ,2019,   at Houston, Texas.




                                            ~.~             ·4----
                                                     Lynn N. Hughes
                                                United States DistrictJudge
